


109 HCON 414 IH: Recognizing and honoring the life

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 414
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mr. Clay (for himself
			 and Mr. Costello) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		CONCURRENT RESOLUTION
		Recognizing and honoring the life
		  achievements of Katherine Dunham for being one of the world’s most respected
		  dancers, a teacher, mentor, choreographer, author, actress, and
		  humanitarian.
	
	
		Whereas Katherine Dunham was born in 1909 in Chicago,
			 Illinois, and began formal dance training in her late teens;
		Whereas Katherine Dunham completed her bachelor’s degree
			 in social anthropology at the University of Chicago, was a pioneer in the use
			 of folk and ethnic choreography, and was one of the founders of the
			 anthropological dance movement;
		Whereas Katherine Dunham was a dancer, choreographer, and
			 director on Broadway, and was the first black choreographer at the Metropolitan
			 Opera;
		Whereas in the late 1930s, Katherine Dunham served as an
			 inspiration to black artists by establishing her own dance school and touring
			 company, the Katherine Dunham Dance Company, which was one of the first
			 predominantly black dance troupes;
		Whereas Katherine Dunham revolutionized American dance by
			 incorporating the roots of black dance and ritual and making her choreography
			 accessible to all through the Dunham Technique;
		Whereas during the 1940s, the Katherine Dunham Dance
			 Company toured in more than 60 countries;
		Whereas in 1945, Katherine Dunham founded the Dunham
			 School of Dance and Theatre in Manhattan, which provided a central location for
			 students to immerse themselves in dance technique while also studying topics in
			 the humanities, languages, ethics, philosophy, and drama;
		Whereas in 1967, Katherine Dunham joined the faculty of
			 Southern Illinois University in Edwardsville, where she established a dance
			 anthropology program and helped create the Performing Arts Training
			 Center;
		Whereas Katherine Dunham used her dance career and public
			 status to draw attention to social injustices at home and abroad;
		Whereas during World War II, Katherine Dunham successfully
			 filed law suits against hotels in Cincinnati and Chicago for racial
			 discrimination;
		Whereas in 1964, Katherine Dunham was deeply moved by the
			 poverty in East St. Louis, Illinois, and proposed an education project that she
			 hoped would reach far beyond dance and be concerned with the fundamentals of
			 human society;
		Whereas in 1969 Katherine Dunham created a community-based
			 arts education program in East St. Louis, Illinois, called the Katherine Dunham
			 Centers for Arts and Humanities, which enrolls at-risk youth in programs in
			 fine, performing, and cultural arts;
		Whereas the Katherine Dunham Center is the only
			 multi-disciplinary arts organization in the St. Louis Metropolitan region
			 devoted to the study, appreciation, and celebration of diverse cultures;
		Whereas in 1993, Katherine Dunham went on a 47-day hunger
			 strike at the age of 82 to protest the United States policy of deporting
			 Haitian refugees and to call attention to the welfare of Haitians;
		Whereas Katherine Dunham has received 10 honorary
			 doctorates, the French Legion of Honor, Southern Cross of Brazil, Grand Cross
			 of Haiti, NAACP Lifetime Achievement Award, Lincoln Academy Laureate, the Urban
			 Leagues’ Lifetime Achievement Award, and the Presidential Medal of Arts and has
			 been inducted into the St. Louis Walk of Fame; and
		Whereas Katherine Dunham died at the age of 96 while
			 striving to continue giving hope to the poverty stricken community of East St.
			 Louis, Illinois through her museum: Now, therefore, be it
		
	
		That Congress recognizes Katherine Dunham—
			(1)for being one of
			 the world’s most respected dancers;
			(2)for her work as a
			 teacher, mentor, choreographer, philosopher, author, and actress;
			(3)for her dedication
			 to improving the opportunities in the arts that are available to the Nation's
			 youth; and
			(4)for her lifelong
			 commitment to humanitarian causes around the world.
			
		
